              Case 2:16-cv-01340-TSZ Document 79 Filed 10/05/20 Page 1 of 1




 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4
          CLAUDE BROWN,
 5
                                     Plaintiff,
 6                                                             C16-1340 TSZ
                  v.
 7                                                             MINUTE ORDER
          KING COUNTY,
 8
                                     Defendant.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11           (1)    The Court has reviewed the Joint Status Report, docket no. 78, and
     concludes that any renewed motion for summary judgment would be futile. See
12   Reynaga v. Roseburg Forest Prods., 847 F.3d 678, 691 (9th Cir. 2017) (requiring “very
     little evidence to survive summary judgment in a discrimination case, because the
13   ultimate question is one that can only be resolved through searching inquiry—one that is
     most appropriately conducted by the factfinder, upon a full record”); Mikkelsen v. Pub.
14   Util. Dist. No. 1, 189 Wn.2d 516, 534, 404 P.3d 464 (2017) (requiring only evidence that
     “discrimination was a substantial factor in an adverse employment action, not the only
15   motivating factor”). The Court DENIES Defendant’s request to file another motion for
     summary judgment on the last two steps of the burden-shifting framework articulated in
16   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668
     (1973), which Defendant addressed in its earlier motion for summary judgment, see
17   docket nos. 32 & 48.

18          (2)        The Court will issue a scheduling order setting the case for trial.

19          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
20
            Dated this 5th day of October, 2020.
21                                                         William M. McCool
                                                           Clerk
22
                                                           s/Karen Dews
23                                                         Deputy Clerk
     MINUTE ORDER - 1
